Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Nine Months Nine Months Ended Ended Ended Ended Ended September 30, December 31, December 31, September 30, September 30, 2009 2008 2007 2009 2008 Earnings: (1) Net income (2) $ 102,242 $ 111,136 $ 106,506 $ 71,495 $ 80,389 Income taxes 58,544 67,560 66,741 40,566 49,582 Equity in (income) losses of equity investees, net of distributions - Fixed Charges (See below) (3) 79,945 80,611 81,145 59,127 59,793 Less:Preferred stock dividend - Total adjusted earnings $ 240,731 $ 259,307 $ 254,392 $ 171,188 $ 189,764 Fixed charges: (3) Total interest expense $ 79,190 $ 79,877 $ 80,576 $ 58,871 $ 59,558 Interest component of rents 755 734 569 256 235 Preferred stock dividend - Total fixed charges $ 79,945 $ 80,611 $ 81,145 $ 59,127 $ 59,793 Ratio of earnings to fixed charges 3.0 3.2 3.1 2.9 3.2
